Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with RICHARD E. CAMPBELL on 05/17/21.

The application has been amended as follows: 

(Currently Amended)	A precleaner system for precleaning intake air for an air intake system, the precleaner system comprising:
a plurality of cyclonic precleaners, each precleaner including
a precleaner outlet wall, having a plurality of precleaner outlets extending through the precleaner outlet wall, each precleaner outlet in fluid communication with the intake air; 
a housing extending between each precleaner and formed to position the plurality of precleaners in a predetermined relationship to each other;
a plenum formed by the housing and the precleaner outlet wall from each of the plurality of precleaners, the plenum in fluid communication with the plurality of precleaner outlets; 
a system outlet in the shape of a hollow cylinder extending away from the housing and in fluid communication with the plenum; 
a first cover formed to completely block intake air from passing through ; and
wherein each of the plurality of cyclonic precleaners further includes clips disposed proximate to the precleaner outlet wall and formed to connect each of the plurality of cyclonic precleaners to the housing.
(Original)	The precleaner system of claim 1, wherein the precleaner system further comprises a second cover formed to block intake air from passing through a plurality of precleaner outlets of at least one of the plurality of precleaners. 
(Original)	The precleaner system of claim 1, wherein plurality of precleaners comprises at least three precleaners.
(Original)	The precleaner system of claim 1, wherein each precleaner further comprises a dust ejector having a valve.
(Original)	The precleaner system of claim 4, wherein the valve is a flap valve.
(Original)	The precleaner system of claim 1, wherein the each precleaner further comprises a flap valve.
(Currently Amended)	A method for tuning intake airflow through the precleaner system of claim 13 
determining the intake airflow requirement of the engine; and
tuning the intake airflow speed with regards to a determined intake airflow requirement by completely blocking airflow through at least one of the plurality of precleaners.
(Original)	The method of claim 7, wherein determining the intake airflow requirement of the engine is dependent on a size of particulate matter in the environmental air.
(Original)	The method of claim 7, wherein determining the intake airflow requirement of the engine is dependent on a quantity of particulate matter in the environmental air.

(Original)	The method of claim 7, wherein tuning the intake airflow speed with regards to a determined intake airflow requirement by blocking airflow through at least one of the plurality of precleaners includes blocking the plurality of precleaner outlets of at least one precleaner of the plurality of precleaners with a cover.
(Original)	The method of claim 7, wherein tuning the intake airflow speed with regards to a determined intake airflow requirement by blocking airflow through at least one of the plurality of precleaners includes blocking the plurality of flow paths of at least one precleaner of the plurality of precleaners with a cover.
(Currently Amended)	A precleaner system to remove particulate matter from intake air for an air intake system, the precleaner system comprising:
a first cyclonic precleaner including
a first precleaner intake, having
a first intake wall, and
a plurality of first flow paths extending through the first intake wall, each flow path having a first outlet port disposed opposite from the first intake wall, 
a first precleaner outlet wall having a plurality of first precleaner outlets extending through the first precleaner outlet wall and into the plurality of first flow paths, the plurality of first precleaner outlets in fluid communication with the plurality of first flow paths, and
a first dust ejector in fluid communication with each first outlet port, having a first valve disposed opposite from the first outlet port; 
a second cyclonic precleaner having
a second precleaner intake, having
a second intake wall, and
a plurality of second flow paths extending through the second intake wall, each second flow path having a second outlet port disposed opposite from the second intake wall, 
a second precleaner outlet wall having a plurality of second precleaner outlets extending through the second precleaner outlet wall and into the plurality of second flow paths, the plurality of second precleaner 
a second dust ejector in fluid communication with each second outlet port having a second valve disposed opposite from the first outlet port;
a third cyclonic precleaner having
a third precleaner intake having
a third intake wall, and
third flow paths extending through the second intake wall, each having a third outlet port disposed opposite from the third intake wall, 
a third precleaner outlet wall having a plurality of third precleaner outlets extending through the third precleaner outlet wall and into the plurality of second flow paths, the plurality of third precleaner outlets in fluid communication with the third flow path, and
a third dust ejector in fluid communication with each third outlet port and having a third valve disposed opposite from the second outlet port;
a housing extending between the first precleaner, second precleaner, and third precleaner, and formed to receive a portion of the first precleaner, the second precleaner, and the third precleaner;
a plenum in fluid communication with the plurality of first precleaner outlets, the plurality of second precleaner outlets, and the plurality of third precleaner outlets; 
a precleaner system outlet disposed downstream of the plenum, in the shape of a hollow cylinder extending away from the plenum and in fluid communication with the plenum; 
a first cover formed to completely block at least one of the plurality of first flow paths, the plurality of second flow paths, and the plurality of third flow paths; and
wherein the first precleaner , second precleaner, and third precleaner further comprise clips disposed proximate to the first intake wall, second intake wall, and third intake wall, the clips formed to connect the first intake wall, second intake wall, and third intake wall, to their respective first precleaner, second precleaner, and third precleaner.
Cancelled
(Original)	The precleaner system of claim 13, wherein the first valve, the second valve, and the third valve, each comprise a flap valve.
(Currently Amended)	The precleaner system of claim [[14]] 13, wherein the precleaner system further comprising a second cover formed to replace at least one of the first 
Cancelled
Cancelled 
(Currently Amended)	The precleaner system of claim [[14]] 13, wherein the first cover includes a clip formed to connect to at least one of the first precleaner, second precleaner, and third precleaner. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 13 include structures which are neither anticipated by, nor obvious over prior art of records.  Claims 2-12, 15-16 and 19 depend on claims 1, 13; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773